Exhibit 10.80


Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.





Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
   


AMENDED AND RESTATED
LICENSE AND SERVICES AGREEMENT
Between
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY INC.
on the one hand,
and
PROTIVA BIOTHERAPEUTICS INC.
and
ARBUTUS BIOPHARMA CORPORATION,
on the other hand
Dated: March 4, 2016










--------------------------------------------------------------------------------

TABLE OF CONTENTS





 
 
Page


ARTICLE I - DEFINITIONS
2


1.1
General
2


1.2
Interpretation
10


ARTICLE II - LICENSE GRANTS AND RELATED RIGHTS
11


2.1
License Grants to Licensee
11


2.2
Sublicensing
11


2.3
Grant Back
12


2.4
Retained Rights
12


2.5
Rights in Bankruptcy
12


2.6
Compliance With Applicable Laws
12


ARTICLE III - FINANCIAL PROVISIONS
13


3.1
Payment for License
13


3.2
Payment for License
13


3.3
 Protiva Subsection 85(1) Election
14


3.4
Tekmira Subsection 85(1) Election
15


ARTICLE IV - SERVICES
16


4.1
Termination of Services Obligations
16


ARTICLE V - INTELLECTUAL PROPERTY
16


5.1
Ownership
16


5.2
Prosecution and Maintenance of Patents
16


5.3
Third-Party Infringement of Protiva Background Patents
16


5.4
Third-Party Infringement of Protive Project Patents
17


5.5
Defense of Claims Brought by Third Parties
19


5.6
Disclosures and Opt-In Rights Regarding Protiva Background Patents
20


5.7
Joint Research Committee Oversight
20


ARTICLE VI - CONFIDENTIAL INFORMATION AND PUBLICITY
20


6.1
Non-Disclosure of Confidential Information
20


6.2
Exceptions
21


6.3
Permitted Uses
21


6.4
Permitted Disclosures
21


ARTICLE VII - INDEMNIFICATION AND INSURANCE
22


7.1
Protiva Indemnification
22


7.2
Licensee Indemnification
23


7.3
Tender of Defense; Counsel
23


7.4
Insurance
24


ARTICLE VIII - TERM AND TERMINATION
24


8.1
Term
24


8.2
Material Breach
24


8.3
Challenges of Protiva’s Patents
25


8.4
Rights in Bankruptcy
25


8.5
Consequences of Termination; Survival
25


8.6
Remedies
26




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



ARTICLE IX - MISCELLANEOUS
26


9.1
Representations and Warranties
26


9.2
Force Majeure
29


9.3
Consequential Damages
29


9.4
Assignment
30


9.5
Notices
30


9.6
Independent Contractors
31


9.7
Governing Law; Jurisdiction
31


9.8
Severability
31


9.9
No Implied Waivers
32


9.10
Headings
32


9.11
Entire Agreement; Amendment
32


9.12
Waiver of Rule of Construction
32


9.13
No Third-Party Beneficiaries
32


9.14
Further Assurances
32


9.15
Performance by Affiliates
32


9.16
Effect of Amendment
32






 
ii
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED
LICENSE AND SERVICES AGREEMENT
This Amended and Restated License and Services Agreement (this “Agreement”) is
entered into as of March 4, 2016 (the “Effective Date”), between Protiva
Agricultural Development Company Inc., a British Columbia corporation with a
principal place of business at 100‑8900 Glenlyon Parkway, Burnaby, B.C., Canada
V5J 5J8 (“PadCo”), on the one hand, and Protiva Biotherapeutics, Inc., a British
Columbia corporation with a principal place of business at 100‑8900 Glenlyon
Parkway, Burnaby, B.C., Canada V5J 5J8 (“Protiva”), and Arbutus Biopharma
Corporation (formerly, Tekmira Pharmaceuticals Corporation), a British Columbia
corporation with a principal place of business at 100‑8900 Glenlyon Parkway,
Burnaby, B.C., Canada V5J 5J8 (“Arbutus”), on the other hand.
RECITALS
WHEREAS, Protiva and Arbutus own or Control Protiva Intellectual Property (as
defined below) that is useful for the delivery of a variety of oligonucleotide
products, including those that function through RNA interference or the
modulation of microRNAs;
WHEREAS, PadCo, Protiva and Tekmira entered into that certain License and
Services Agreement on January 12, 2014 (the “Original License”), and,
contemporaneously with the execution of the Original License: (a) as
consideration for the Transferred Protiva Rights and in full satisfaction of the
Protiva Purchase Price, the Licensee issued the Protiva Note and one Class B
Common share in the capital stock of Licensee to Protiva and granted to Protiva
the rights set out in Section 3.3 of the Original License; (b) as consideration
for the Transferred Tekmira Rights and in full satisfaction of the Protiva
Purchase Price, the Licensee issued one Class A Common share in the capital
stock of Licensee to Tekmira that was later transferred to Protiva; (c) Protiva,
Tekmira, PadCo and Monsanto Canada entered into the Option Agreement and (d)
Protiva and Monsanto entered into the Protiva-Monsanto Services Agreement;
WHEREAS, contemporaneously with the execution of this Agreement and as of the
Effective Date: (a) the parties to the Protiva-Monsanto Services Agreement are
amending the Protiva-Monsanto Services Agreement, (b) the parties to the Option
Agreement are amending and restating the Option Agreement, (c) Monsanto Canada
is exercising the Call Option to acquire all of the outstanding capital stock of
PadCo, and (d) Closing is occurring;
WHEREAS, Protiva, Arbutus and PadCo desire to amend and restate the Original
License, effective as of the Effective Date, upon the terms and subject to the
conditions set forth in this Agreement; and
WHEREAS, as required by the terms of the Original License, Monsanto Canada has
consented to the amendment and restatement of the Original License upon the
terms and conditions of this Agreement.




--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, PadCo, Arbutus and Protiva enter into this Agreement to amend and
restate the Original License effective as of the Effective Date:

2



--------------------------------------------------------------------------------




ARTICLE I – DEFINITIONS
1.1    General.     When used in this Agreement, each of the following terms,
whether used in the singular or plural, shall have the meanings set forth in
this Article I.
“Affiliate” means, with respect to a Person, any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with such Person. For purposes of the foregoing sentence,
“control” means (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, or (b) in the case of non-corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
equity interest with the power to direct the management and policies of such
non-corporate entities.
“Agreement” has the meaning set forth in the introductory paragraph.
“Agricultural Field” means any and all applications in agriculture,
horticulture, forestry, aquaculture, and/or residential (e.g., lawn and garden)
markets relating to, for example, plants, fish, arthropods and/or pests and
pathogens thereof. For the avoidance of doubt, Agricultural Field excludes, for
example: (a) all human and animal (other than fish and arthropods) therapeutic,
prophylactic, and diagnostic applications; and (b) modification of any cells,
tissues, or organisms for the purpose of manufacturing heterologous proteins,
peptides, or viruses for any purpose, including producing therapeutic products,
other than the modification of plants, plant cells, or plant tissues for the
purpose of manufacturing heterologous proteins, peptides, or viruses for
application to plants, fish, arthropods, and/or pests or pathogens thereof.
“Applicable Laws” means all applicable laws, statutes, rules, regulations,
guidelines, guidances, ordinances, orders, decrees, writs, judicial or
administrative decisions and the like of any nation or government, any state or
other political subdivision thereof, any entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government (including
any Governmental Authority), any tribunal or arbitrator of competent
jurisdiction, and any trade organization whose regulations have the force of
law.
“Arbutus” has the meaning set forth in the introductory paragraph.
“Background Patent Infringement Action” has the meaning set forth in Section
5.3(b).
“BIA” has the meaning set forth in Section 2.5.
“Call Option” has the meaning set forth in the Option Agreement.
“CCAA” has the meaning set forth in Section 2.5.
“Change of Control” has the meaning set forth in the Option Agreement.
“Channel Costs” means those costs incurred by a Party and its Affiliates in
preparing and utilizing distribution channels for a Product (including product
returns, customer rebates, dealer incentives, volume discounts, seed service
fees, cash discounts (pre-pay discounts), local

3



--------------------------------------------------------------------------------




competitive response, transportation or cargo insurance, and some of which, by
way of example, are currently identified as “seed service fees,” “crop loss and
replant,” “volume discount,” and “seed action pack”), in all cases allocated to
such Products in accordance with GAAP.
“Closing” has the meaning set forth in the Option Agreement.
“Code” has the meaning set forth in Section 2.4.
“Combination Product” means any Product that incorporates other technology
and/or materials that embody Patents, Know-How, or other intellectual property
rights, benefits, and/or value, including for example, seeds, seed treatments
(chemicals or biopesticides), or transgenic or non-transgenic components of a
plant genome; provided, however, that a Product will only be a Combination
Product if such other technology and/or materials have been packaged and sold
separately at any time.
“Commercial Milestone Payment” has the meaning set forth in Section 3.1(a).
“Commercialize” means any and all activities directed to marketing, promoting,
distributing, importing, having imported, exporting, having exported, selling
and having sold a Product, in each case for commercial purposes.
“Commercial Launch” means the first bona fide commercial sale of the Product in
an arm’s length transaction.
“Compound” means any molecule (a) that was Controlled by Protiva as of the
Original Effective Date, (b) Discovered by Protiva or any of its Affiliates
under the Research Program or in the performance of the Technology Transfer, (c)
became (or becomes, as the case may be) under the Control of Protiva or any of
its Affiliates during the period in which Protiva provided Services pursuant to
the Research Program or conducts activities pursuant to the Technology Transfer.
“Confidential Information” means all proprietary or confidential information and
materials, patentable or otherwise, of a Party disclosed by or on behalf of such
Party to the other Party before, on or after the Original Effective Date,
chemical substances, formulations, techniques, processes, methodology,
equipment, data, reports, Know-How, sources of supply, patent positioning,
business plans, and also each Party’s proprietary and confidential information
of Third Parties in possession of such Party under an obligation of
confidentiality, whether or not related to making, using or selling Products.
“Control,” “Controls” or “Controlled by” means, with respect to any Compound,
Formulation, or Protiva Intellectual Property, the possession of (whether by
ownership or license, other than pursuant to this Agreement), or the ability of
Protiva or any of its Affiliates to grant access to, or a license or sublicense
of, such Compound, Formulation, or Protiva Intellectual Property as provided for
herein without violating the terms of any agreement or other arrangement with
any Third Party existing at the time Protiva would be required hereunder to
grant (or cause its Affiliates to grant) Licensee such access or license or
sublicense.

4



--------------------------------------------------------------------------------




“Cover,” “Covers” or “Covered by” means, with respect to a Product, that, but
for ownership of or a license or sublicense granted under a Valid Claim of a
Protiva Background Patent or Protiva Project Patent, the Discovery, Development,
Manufacture, and/or Commercialization with respect to such Product would
infringe such Patent (or, if such Patent is a patent application, would infringe
a patent issued from such patent application if such patent application were to
issue with the claims pending in the patent application as of the moment the
determination of “Cover,” “Covers,” or “Covered by” is being made).
“Develop,” “Developing” or “Development” means any and all activities, testing
and studies required to develop one or more Products for Regulatory Approval
and/or commercial sale.
“Disclosing Party” has the meaning set forth in the Option Agreement.
“Discover”, “Discovering” or “Discovery” means any and all research or discovery
activities in respect of a Compound, Formulation, or Product.
“Effective Date” has the meaning set forth in the introductory paragraph.
“Formulation” means any chemical composition, including lipids, conjugates and
polymers formulated with a variety of excipients, that (a) was Controlled by
Protiva as of the Original Effective Date; (b) was designed, screened or tested
under the Research Program or is designed, screened or tested by Protiva in the
performance of the Technology Transfer; or (c) became (or becomes, as the case
may be) under the Control of Protiva or any of its Affiliates during the period
in which Protiva provided Services pursuant to the Research Program or conducts
activities pursuant to the Technology Transfer.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
“Governmental Authority” means any United States or supra-national, foreign,
federal, state, local, provincial, or municipal government, governmental,
regulatory or administrative authority, agency, body, branch, bureau,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body having relevant jurisdiction over a subject matter.
“Identified Infringement” has the meaning set forth in Section 5.4(b).
“Indemnified Party” has the meaning set forth in Section 7.3.
“Indemnifying Party” has the meaning set forth in Section 7.3.
“Infringement Action” means a Background Patent Infringement Action or a Project
Patent Infringement Action.
“Initiating Party” has the meaning set forth in Section 5.4(d).
“Insolvent Party” has the meaning set forth in Section 8.4.

5



--------------------------------------------------------------------------------




“Joint Project Intellectual Property” means (a) all inventions that were
conceived jointly by: (i) Monsanto, employees of Monsanto, or other Persons
owing a duty to assign to Monsanto (“Monsanto Personnel”) and (ii) Protiva, any
of its Affiliates, employees of Protiva or any of its Affiliates, or other
Persons owing a duty to assign to Protiva or any of its Affiliates (“Protiva
Personnel”) in the conduct of activities under the Research Program (“Joint
Project Inventions”), (b) all Know-How that was developed, created, made,
discovered, or produced jointly by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Research Program, (c) all tangible works of
expression that was co-authored by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Research Program, (d) all inventions that
are conceived jointly by Monsanto Personnel and Protiva Personnel in the conduct
of activities under the Technology Transfer (“Joint Technology Transfer
Inventions”), (e) all Know-How that is developed, created, made, discovered, or
produced jointly by Monsanto Personnel and Protiva Personnel in the conduct of
activities under the Technology Transfer, and (f) all tangible works of
expression that are co-authored by Monsanto Personnel and Protiva Personnel in
the conduct of activities under the Technology Transfer. In the event the same
invention is conceived of independently by both Monsanto Personnel and Protiva
Personnel in the conduct of activities under the Research Program or the
Technology Transfer, such invention shall be Joint Project Intellectual
Property.
“Joint Project Patents” means Patents that are directed to Joint Project
Inventions or to Joint Technology Transfer Inventions.
“JRC” has the meaning set forth in the Option Agreement.
“JRC Protiva Project Infringement Matter” has the meaning set forth in Section
5.5.
“Knowingly” has the meaning set forth in the Option Agreement.
“Knowledge” has the meaning set forth in the Option Agreement.
“Know-How” means biological materials and other tangible materials, information,
data, inventions, practices, methods, protocols, formulas, formulations,
knowledge, know-how, trade secrets, processes, assays, skills, experience,
techniques and results of experimentation and testing, patentable or otherwise
(but excluding any marketing, financial, commercial, personnel and other
business information and plans).
“Licensee” means PadCo or, in the event Monsanto Canada exercises the Call
Option and receives from PadCo an assignment of all of PadCo’s rights and
obligations under this Agreement, shall mean Monsanto Canada or any permitted
assignee of Monsanto Canada.
“Licensee Indemnitees” has the meaning set forth in Section 7.1.
“Losses” has the meaning set forth in Section 7.1.
“Manufacturing” or “Manufacture” means, with respect to a Product, all
activities associated with the production, manufacture, packaging, labeling,
releasing or processing of such Product.
“Monsanto” means Monsanto Company, a Delaware corporation.

6



--------------------------------------------------------------------------------




“Monsanto Canada” means Monsanto Canada, Inc., a Canadian corporation.
“Monsanto Improvements” has the meaning set forth in the Protiva-Monsanto
Services Agreement.
“Net Sales” means Value Captured for a Product less Channel Costs.  Net Sales
shall also be consistent with GAAP.  For the avoidance of doubt, for a
Combination Product, Net Sales shall be equitably apportioned for the
contribution of Protiva Background Patents, Protiva Project Patents and/or Joint
Project Patents in the Combination Product in a manner generally consistent with
the then-current custom and practice.
“Non-Initiating Party” has the meaning set forth in Section 5.4(d). 
“Option Agreement” means that certain option agreement by and between Protiva,
Arbutus, PadCo and Monsanto Canada dated as of January 12, 2014, pursuant to
which Protiva granted Monsanto Canada an exclusive option, as such agreement is
amended and restated by the parties thereto effective as of the Effective Date
and as such option agreement may be hereafter amended, restated, or otherwise
modified from time to time.
“Original Effective Date” means January 12, 2014.
“Original License” has the meaning set forth in the Recitals.
“PadCo” has the meaning set forth in the introductory paragraph.
“Party” means either Licensee or Protiva; “Parties” means Licensee and Protiva.
References to “Party” and “Parties”, as applicable, shall also refer to Arbutus
with respect to the Tekmira Patents and the rights and obligations related
thereto.
“Patent” means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, revival, supplementary
protection certificate, patents of addition, continuation, continuation-in-part,
or divisional) or patent application (including any provisional application,
non-provisional patent application, continuation, continuation-in-part,
divisional, PCT international applications or national phase applications), in
each case whether in the U.S. or any foreign country.
“Person” means an individual, corporation, limited liability company, syndicate,
association, trust, partnership, joint venture, unincorporated organization,
government agency or any agency, instrumentality or political subdivision
thereof, or other entity.
“Product” means any product or process in the Agricultural Field Covered by a
Valid Claim of one or more of the Protiva Background Patents, Protiva Project
Patents, or Joint Project Patents.
“Project Patent Infringement Action” has the meaning set forth in Section
5.4(b).
“Proposed Abandonment” has the meaning set forth in Section 5.6.

7



--------------------------------------------------------------------------------




“Protiva” has the meaning set forth in the introductory paragraph.
“Protiva Background Patents” means Patents relevant to or useful in the
composition, formulation, or manufacture of Compounds and/or Formulations and/or
their use in the Agricultural Field that are (i) Controlled by Protiva and that
are (1) independent of the activities under the Research Program and (2) exist
(whether as pending applications, issued patents, or otherwise) as of the
Original Effective Date and/or (ii) Controlled by Protiva or any of its
Affiliates and that are (1) independent of the activities under the Research
Program and (2) exist (whether as pending applications, issued patents, or
otherwise) at any time during the period beginning immediately following the
Original Effective Date and ending on the date that is [***]. For purposes of
Sections 5.2(a), 5.3, 5.5, and 5.6 references to “Protiva Background Patents”
shall be deemed to also refer to Tekmira Patents (and, as applicable, references
to Protiva shall be deemed to refer to Arbutus).
“Protiva Indemnitees” has the meaning set forth in Section 7.2.
“Protiva Intellectual Property” means Protiva Know-How, Protiva Background
Patents, Protiva Project Patents, Protiva Research Data and Tekmira Patents.
“Protiva Know-How” means Know-How relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field which is Controlled by (a) Protiva on the Original
Effective Date and/or (b) Protiva or any of its Affiliates at any time during
the period beginning immediately following the Original Effective Date and
ending on the date the Technology Transfer is complete in accordance with the
Technology Transfer Completion Criteria; provided, however, Protiva Know-How
shall exclude Protiva Background Patents, Protiva Project Patents, and Joint
Project Intellectual Property.
“Protiva License” means all rights and licenses in and to the Protiva
Intellectual Property, and all other rights, granted to Licensee, or to which
Licensee is otherwise entitled, pursuant to this Agreement, together with the
benefit of (and subject to) all representations, warranties, covenants, and
terms related to the Protiva Intellectual Property as set forth in this
Agreement.
“Protiva-Monsanto Services Agreement” means that certain services agreement by
and between Protiva and Monsanto dated as of January 12, 2014, pursuant to
which, among other things, Monsanto agreed to conduct services for Protiva to
screen Compounds and/or Formulations according to the Research Program, as such
services agreement is amended by the amendment thereto effective as of the
Effective Date, and as such services agreement may be hereafter amended,
restated, or otherwise modified from time to time.
“Protiva Note” means a non-interest-bearing demand promissory note in the
principal amount of [***].
“Protiva Project Inventions” means inventions that are not Joint Project
Intellectual Property and that were conceived by Protiva Personnel in the
conduct of the Services or other activities under the Research Program pursuant
to the Original License or that are conceived by Protiva Personnel in the
conduct of activities under the Technology Transfer.

8



--------------------------------------------------------------------------------




“Protiva Project Patents” means Patents that are directed to Protiva Project
Inventions.
“Protiva Purchase Price” shall mean [***].
“Protiva Research Data” means (a) all information and data provided to Licensee
and the JRC pursuant to Section 4.3 of the Original License and (b) all summary
reports, data and other information Protiva provides or is required to provide
pursuant to the Technology Transfer.
“Receiving Party” has the meaning set forth in the Option Agreement.
“Record Retention Period” has the meaning set forth in Section 3.1(c).
“Research” or “Researching” means identifying, evaluating, testing, validating
and/or optimizing Compounds, Formulations or Products.
“Research Plan” has the meaning set forth in the Option Agreement.
“Research Program” means the program to design and synthesize Compounds and/or
Formulations and to conduct research and development activities for such
Compounds and/or Formulations as described in the Research Plan.
“Response Deadline” has the meaning set forth in Section 5.6.
“Services” means the research services described in the Research Plan,
activities conducted by or on behalf of Protiva or its Affiliates pursuant to
the Research Plan or otherwise pursuant to the Original License, and activities
conducted by or on behalf of Protiva or its Affiliates in the performance of the
Technology Transfer.
“Solvent Party” has the meaning set forth in Section 8.4.
“Sublicensee” means a Third Party to whom Licensee has granted a sublicense
pursuant to the terms hereof.
“Tax Act” means the Income Tax Act (Canada).
“Tax Value” means, in respect of the rights transferred to the Licensee
hereunder, where the respective transferred right is eligible capital property
under the Tax Act, the least of the amounts referred to in subparagraphs
85(1)(d)(i), (ii) and (iii) of the Tax Act; where the respective transferred
right is capital property under the Tax Act, the least of the amounts referred
to in subparagraphs 85(1)(c.1)(i) and (ii) of the Tax Act; and where the
respective transferred right is depreciable property under the Tax Act, the
least of the amounts referred to in subparagraphs 85(1)(e)(i), (ii) and (iii) of
the Tax Act.
“Technology Transfer” has the meaning set forth in the Option Agreement.
“Technology Transfer Completion Criteria” shall mean the criteria outlined in
Exhibit B-6.

9



--------------------------------------------------------------------------------




“Technology Transfer Compound List” means a complete list of the components
(including Compounds, Formulations, and Compound structures) and ratios of each
LNP Composition (as such term is defined in the Technology Transfer Compound
Criteria) tested during Phase A (as such term is defined in the Research
Program) of the Research Plan as to which the representation and warranty in
Section 9.1(b)(vi) is true and correct as of the Effective Date.
“Tekmira” means Tekmira Pharmaceuticals Corporation, predecessor to Arbutus.
“Tekmira Patents” means Patents relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field that were Controlled by Tekmira as of the Original
Effective Date, other than the Patents listed on Exhibit A.
“Tekmira Purchase Price” has the meaning set forth in Section 3.2(b).
“Term” means the term described in Section 8.1.
“Territory” means worldwide.
“Third Party” means any Person other than Protiva, Licensee or any of their
respective Affiliates.
“Third Party Claim” has the meaning set forth in Section 7.3.
“Transaction Agreements” shall mean this Agreement, the Protiva-Monsanto
Services Agreement, the Option Agreement, and such other documents entered into
in connection therewith.
“Transferred Protiva Rights” means the licenses granted by Protiva to Licensee
set forth in Section 2.1.
“Transferred Tekmira Rights” means the licenses granted by Arbutus to Licensee
set forth in Section 2.1.
“UBC” means the University of British Columbia.
“UBC IP” means the patent families set forth in Exhibit A.
“Valid Claim” means a claim of: (a) an issued and unexpired Protiva Project
Patent, Protiva Background Patent, or Joint Project Patent, as applicable, which
claim has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been abandoned, disclaimed, denied, or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise, or (b) a patent application that is a Protiva Project Patent, a
Protiva Background Patent, or a Joint Project Patent, as applicable, that has
not been pending for more than eight years after the original priority date for
said application and that has not been cancelled, withdrawn or abandoned, or
finally rejected by an administrative agency action, which is not appealable or
has not been appealed within the time allowed for appeal; provided, however,
that for purposes of defining Products for purposes of Section 3.1(a), a claim

10



--------------------------------------------------------------------------------




of a pending application shall be a Valid Claim only if such claim has been
identified in an office action (or other office communication) issued by the
U.S. Patent and Trademark Office in connection with the prosecution of such
application (x) as allowable, or (y) allowable but for its dependency on a
rejected independent claim (the conditions of (x) and (y) collectively referred
to as “Allowable”) during the 10-year period following the Commercial Launch of
the first Product, such claim as Allowable Covers the Product, and, during such
period, the designation of such claim as Allowable has not been reversed or
otherwise rejected in subsequent prosecution of such application and no
substantive amendments have been made to such claim (or any claims from which it
depends) during prosecution of such application since its designation as
Allowable, wherein the substantive amendment(s) results in the claim no longer
Covers the Product.
“Value Captured” means the gross amount invoiced on sales of the Products by a
Party and its Affiliates and Sublicensees in the Agricultural Field in the
Territory. For a Combination Product, the Value Captured shall be determined in
accordance with the foregoing sentence, except that the gross amount invoiced on
sales of the Combination Product will be reduced on a per unit basis by the
invoice amount of the other technology and/or materials in the Combination
Product when sold separately.
1.2    Interpretation.     Words such as “herein”, “hereinafter”, “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a section,
paragraph or clause in which such words appear, unless the context otherwise
requires. Enumerative references to sections, paragraphs or clauses, or
exhibits, without reference to an explicit agreement, document or exhibit, refer
to this Agreement or exhibits attached to this Agreement, as applicable. The
singular shall include the plural, and each masculine, feminine and neuter
reference shall include and refer also to the others, unless the context
otherwise requires. The words “include”, “includes” and “including” are deemed
to be followed by “without limitation” or words of similar import. Except where
the context otherwise requires, the word “or” is used in the inclusive sense
(and/or). All dollar amounts are expressed in U.S. dollars.
ARTICLE II –    LICENSE GRANTS AND RELATED RIGHTS
2.1    License Grants to Licensee. Subject to the terms and conditions of this
Agreement, effective as of the Original Effective Date, Protiva (and with
respect to the Tekmira Patents only, Arbutus) hereby grants to Licensee an
irrevocable, worldwide, perpetual (subject to Article VIII), fully paid-up,
transferrable (subject to Section 9.4), sublicensable (subject to Section 2.2),
exclusive (even as to Protiva, except as provided in Section 2.3, and even as to
Arbutus with respect to the Tekmira Patents) right and license under the Protiva
Intellectual Property for all purposes in the Agricultural Field, including to
Discover, Develop, Commercialize and Manufacture Products, and to discover,
develop, commercialize, and manufacture other products and processes that use or
employ Protiva Intellectual Property, in the Agricultural Field. In the event
Licensee reasonably determines that any Patent or Know-How owned or Controlled
by Arbutus or its Affiliate (other than Protiva) to which Licensee does not have
a license under this Agreement is relevant to or useful in the composition,
formulation, or manufacture of Compounds and/or Formulations and/or their use in
the Agricultural Field, then upon Licensee’s request, Protiva shall cause
Arbutus or such Affiliate to promptly grant a license in and to such Patent or
Know-How to Licensee under this

11



--------------------------------------------------------------------------------




Agreement, and such Patent or Know-How shall thereafter be included in Protiva
Intellectual Property for all purposes of this Agreement. For the avoidance of
doubt, (a) Protiva has not granted to Licensee any right or license to the
Protiva Intellectual Property outside of the Agricultural Field, (b) Licensee
shall have the right to develop and manufacture Compounds and Formulations in
connection with the exercise of its rights to Discover, Develop, Commercialize
and Manufacture Products, and to discover, develop, commercialize, and
manufacture other products and processes that use or employ Protiva Intellectual
Property, in the Agricultural Field, and (c) all UBC IP is expressly excluded
from this Agreement, and Licensee is not granted any rights in or to any UBC IP,
other than as may be granted pursuant to the second sentence of this Section
2.1.
2.2    Sublicensing.
(a)    Licensee may grant sublicenses of any or all of its licensed rights under
the Protiva Intellectual Property for any purposes within the Agricultural
Field, but solely within the Agricultural Field; provided, however, that any
sublicense granted by Licensee shall be subject and subordinate to the terms and
conditions of this Agreement and shall contain terms and conditions consistent
with those in this Agreement. Licensee shall assume full responsibility for the
performance of all obligations and observance of all terms herein under the
licenses granted to it. If Licensee becomes aware of a material breach of any
sublicense by a Sublicensee, Licensee shall promptly notify Protiva of the
particulars of same and take all reasonable efforts to enforce the terms of such
sublicense. Any agreement between Licensee and the Sublicensee shall provide
that such Sublicensee may only use the Confidential Information of Protiva in
accordance with terms of this Agreement applicable to Licensee’s use of such
Confidential Information and subject to provisions at least as stringent as
those set forth in Article VI, and Protiva shall be an express third party
beneficiary of such agreement, including provisions related to use and
disclosure of Confidential Information. Subject to the foregoing provisions of
this Section 2.2(a), Sublicensees shall have the right to further sublicense
Protiva Intellectual Property in the Agricultural Field to Third Parties.
(b)    Unless otherwise provided in this Agreement, Licensee shall notify
Protiva within thirty (30) days after execution of a sublicense entered into
hereunder and provide a copy of the fully executed sublicense agreement to
Protiva within the same time, which shall be treated as Confidential Information
of Licensee under Article VI.
2.3    Grant Back    . Licensee agrees to grant and hereby grants to Protiva a
non-exclusive right and license under the Protiva Intellectual Property to
Discover and Develop Products in the Agricultural Field for purposes of
performing the Technology Transfer. This right and license shall terminate
following completion of all activities pursuant to the Technology Transfer.
2.4    Retained Rights. Protiva expressly retains any rights not expressly
granted to Licensee under this Article II (or otherwise under this Agreement).
Nothing in Section 2.1 limits Protiva’s ability to perform its obligations under
this Agreement, the Protiva-Monsanto Service Agreement or the Option Agreement.
For purposes of clarity and without limitation, Protiva has exclusively retained
(even as to Licensee) the right to use and employ Protiva Intellectual Property
(alone or with Third Parties) in connection with any and all activities related
to the Discovery, Development, Commercialization and manufacture (including
Manufacture) of Compounds, Formulations and products outside the Agricultural
Field in the Territory.
2.5    Rights in Bankruptcy. All licenses and rights to licenses granted under
or pursuant to this Agreement by Protiva to Licensee are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Code”) and Section 65.11(7) of the Bankruptcy and Insolvency Act
(Canada) (the “BIA”) and Section 32(6) of the Companies’ Creditors Arrangment
Act (Canada) (the “CCAA”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Code, and as utilized generally in the BIA
and CCAA. Licensee, as a licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the Code,
and that upon commencement of a bankruptcy proceeding by or against Protiva (or
any Affiliate of Protiva that owns or Controls Protiva Intellectual Property)
under the Code, Licensee shall be entitled to a complete duplicate of, or
complete access to (as Licensee deems appropriate), any such intellectual
property and all embodiments of such intellectual property. Such intellectual
property and all embodiments thereof shall be promptly delivered to Licensee (a)
upon any such commencement of a bankruptcy proceeding upon written request
therefore by Licensee, unless Protiva (or its Affiliate) elects to continue to
perform all of its obligations under this Agreement or (b) if not delivered
under (a) above, upon the rejection of this Agreement by or on behalf of Protiva
upon written request therefor by Licensee. The foregoing provisions are without
prejudice to any rights Licensee may have arising under the Code or other
Applicable Law.
2.6    Compliance With Applicable Laws    . Each Party shall conduct its
obligations under this Agreement, and conduct the Discovery, Development,
Manufacture and Commercialization of the Products, in all material respects in
accordance with Applicable Laws.
ARTICLE III –    FINANCIAL PROVISIONS
3.1    Payment for License    .
(c)    Licensee shall pay promptly to Protiva: (i) a one-time, non-refundable,
non-creditable payment in the amount of [***] upon the first to occur, if
either, of (x) the Net Sales in the Territory of Products by Monsanto or its
Affiliates equals or exceeds [***] in any single year during the 10-year period
following Commercial Launch of the first Product, or (y) the aggregate Net Sales
in the Territory of Products by Monsanto or its Affiliates equals or exceeds
[***] cumulatively over the 10-year period following the Commercial Launch of
the first such Product and (ii) a one-time, non-refundable, non-creditable
payment in the amount of [***] if in any single year during the 10-year period
following Commercial Launch of the first Product, the Net Sales in the Territory
of Products by Monsanto or its Affiliates equals or exceeds [***] (each a
“Commercial Milestone Payment”). The amount of any Commercial Milestone Payment
shall be reduced, if applicable, in accordance with Monsanto’s right of set off
and/or any reduction in the amount of

12



--------------------------------------------------------------------------------




the Commercial Milestone Payment as a result of a Change of Control of Protiva
or Arbutus, in each case under Section 3(f) or 3(g) of the Option Agreement.
(d)    Any payments due from Licensee to Protiva under Section 3.1 of this
Agreement that are not paid by the date such payments are due shall bear
interest at LIBOR plus two percent (2%) per month from the date such unpaid
payments are due until paid in full. The foregoing interest shall be in addition
to any other remedies that the Protiva may have pursuant to this Agreement.
(e)    During the period of time beginning upon termination of Protiva’s
obligation to provide the Services, as set forth in the Original License, and
ending on expiration of the 10-year period following Commercial Launch of the
first Product (the “Record Retention Period”), Licensee shall maintain and
retain (and shall cause Monsanto and its Affiliates to maintain and retain)
complete and accurate books of account and records covering all transactions
relating to payment of amounts that may be due under Section 3.1(a) of this
Agreement, then until expiration of the two (2) year period following expiration
of the Record Retention Period, shall make such books and records available for
inspection and audit by Protiva’s authorized representative (which shall be a
national certified public accounting firm), subject to reasonable precautions to
protection of confidential information of Licensee, Monsanto, or its Affiliates
(including Confidential Information), for the purpose of verifying the accuracy
of all payments that may be due under Section 3.1(a) of this Agreement. Protiva
shall pay the cost of such audit unless it discovers that Licensee has
underreported aggregate Gross Profits during any year in the Record Retention
Period to Protiva by an amount of at least [***], in which case the costs of
such audit shall be borne by Licensee.
3.2    Payment for License    .
(a)    As consideration for the Transferred Protiva Rights, and in full
satisfaction of the Protiva Purchase Price, the Licensee (i) issued to Protiva
the Protiva Note, (ii) issued to Protiva one Class B Common share without par
value in the capital stock of the Licensee as a fully paid and non-assessable
share, and (iii) granted to Protiva the rights set out in Section 3.3.
(b)    As consideration for the Transferred Tekmira Rights, and in full
satisfaction of the Tekmira Purchase Price, the Licensee issued to Tekmira one
Class A Common share without par value in the capital stock of the Licensee as a
fully paid and non-assessable share. [***].
3.1    Protiva Subsection 85(1) Election
(a)    Protiva and Licensee have jointly made and filed an election under
subsection 85(1) of the Tax Act (the “Protiva Election”) in the prescribed form
and within the time required by subsection 85(6) of the Tax Act in respect of
the transfer of the Transferred Protiva Rights and have elected therein that the
elected amount will be deemed to be Protiva’s proceeds of disposition and the
Licensee’s cost of the Transferred Protiva Rights (the “Protiva Elected
Amount”).
(b)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments on the basis
that the fair market value of

13



--------------------------------------------------------------------------------




the Transferred Protiva Rights at the time of transfer is greater or less than
the Protiva Purchase Price, then:
(i)    upon the fair market value of the Transferred Protiva Rights being
finally determined by the agreement of Protiva and the Licensee with the Canada
Revenue Agency if they do so agree, or by final determination by a court of
competent jurisdiction if they do not, the Protiva Purchase Price will be deemed
conclusively to have always been the amount so determined, and this Agreement
will be deemed to be amended as of the Effective Date to reflect such Protiva
Purchase Price as determined under this Section 3.4(b)(i); and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Protiva at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment reporting a new fair market value of the Transferred Protiva
Rights based on the amounts determined pursuant to section 3.4(b)(i) of this
Agreement.
(c)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments, on the
basis that the Protiva Elected Amount set out in the Protiva Election is greater
or less than the applicable Tax Values of the Transferred Protiva Rights, then:
(i)    upon the applicable Tax Values being finally determined, by the Agreement
of Protiva and the Licensee with the Canada Revenue Agency if they do so agree,
or by final determination by a court of competent jurisdiction if they do not,
the Protiva Elected Amount will be deemed conclusively to have always been such
finally determined Tax Value; and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Protiva at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment electing such amount as is deemed to be the Protiva Elected
Amount under Section 3.4(c)(i).
3.2    Tekmira Subsection 85(1) Election    
(c)    Tekmira and Licensee have jointly made and filed an election under
subsection 85(1) of the Tax Act (the “Tekmira Election”) in the prescribed form
and within the time required by subsection 85(6) of the Tax Act in respect of
the transfer of the Transferred Tekmira Rights and have elected therein that the
elected amount will be deemed to be Arbutus’ proceeds of disposition and the
Licensee’s cost of the Transferred Tekmira Rights (the “Tekmira Elected
Amount”).
(d)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments on the basis
that the fair market value of the Transferred Tekmira Rights at the time of
transfer is greater or less than the Tekmira Purchase Price, then:
(i)    upon the fair market value of the Transferred Tekmira Rights being
finally determined by the agreement of Arbutus and the Licensee with the Canada
Revenue Agency if they

14



--------------------------------------------------------------------------------




do so agree, or by final determination by a court of competent jurisdiction if
they do not, the Tekmira Purchase Price will be deemed conclusively to have
always been the amount so determined, and this Agreement will be deemed to be
amended as of the Effective Date to reflect such Tekmira Purchase Price as
determined under this Section 3.5(b)(i); and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Arbutus at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment reporting a new fair market value of the Transferred Tekmira
Rights based on the amounts determined pursuant to section 3.5(b)(i) of this
Agreement.
(e)    If the Canada Revenue Agency or any other competent authority at any time
hereafter proposes to issue or issues any assessment or assessments, on the
basis that the Tekmira Elected Amount set out in the Tekmira Election is greater
or less than the applicable Tax Values of the Transferred Tekmira Rights, then:
(i)    upon the applicable Tax Values being finally determined, by the agreement
of Arbutus and the Licensee with the Canada Revenue Agency if they do so agree,
or by final determination by a court of competent jurisdiction if they do not,
the Tekmira Elected Amount will be deemed conclusively to have always been such
finally determined Tax Value; and
(ii)    if permitted under the Tax Act or the administrative discretion of the
Canada Revenue Agency, Arbutus at its sole discretion may file an amended
election under subsection 85(7.1) of the Tax Act along with the appropriate
penalty payment electing such amount as is deemed to be the Tekmira Elected
Amount under Section 3.5(c)(i).
ARTICLE IV –    SERVICES
4.1    Termination of Services Obligations. The Parties acknowledge and agree
that, as of the Effective Date, Monsanto Canada is exercising the Call Option
prior to completion of Phase C (as such term is defined in the Research
Program). Monsanto Canada hereby elects to terminate research under the Research
Plan as of the Effective Date and, therefore, the Parties acknowledge and agree
that, on and as of the Effective Date, Protiva’s obligation to provide Services
under this Agreement terminates; provided, however, that, for the avoidance of
doubt, from and after the Effective Date, Protiva remains obligated to provide
the Technology Transfer in accordance with the Option Agreement through
completion of the Technology Transfer in accordance with the Technology Transfer
Completion Criteria.
ARTICLE V –    INTELLECTUAL PROPERTY
5.1    Ownership. Subject to the licenses granted by Protiva herein, Protiva is
and shall at all times remain the owner of the Protiva Intellectual Property,
including, for the avoidance of doubt, Protiva Project Patents. As more
particularly set forth in the Protiva-Monsanto Services Agreement, and subject
to the license granted by Monsanto in the Protiva-Monsanto Services Agreement,
Monsanto is and shall at all times remain owner of any Joint Project
Intellectual Property.

15



--------------------------------------------------------------------------------




5.2    Prosecution and Maintenance of Patents.
(a)    Subject to Section 5.6, Protiva shall have the sole right and
responsibility, in its sole discretion and at its sole cost and expense, to
file, prosecute, maintain and/or abandon patent protection in the Territory for
Protiva Background Patents.
(b)    During the Term, decisions regarding the filing of Patent protection in
the Territory for Protiva Project Inventions and decisions regarding the
prosecution, maintenance and/or abandonment of Protiva Project Patents in the
Territory shall be made by Protiva and/or the JRC in accordance with the
applicable provisions of the Option Agreement and, subject to and in accordance
with such provisions, Protiva shall be responsible for implementing Protiva’s
and/or the JRC’s decisions regarding the filing, prosecution, maintenance,
and/or abandonment of Protiva Project Patents in the Territory. Except as
otherwise set out in the Option Agreement, all costs and fees incurred in
connection with the filing, prosecution, maintenance and/or abandonment of all
Protiva Project Patents through the Effective Date shall be the sole
responsibility of Protiva; all costs and fees incurred in connection with the
filing, prosecution, maintenance and/or abandonment of all Protiva Project
Patents after the Effective Date shall be the sole responsibility of Licensee.
5.3    Third-Party Infringement of Protiva Background Patents.
(a)    Each Party shall promptly report in writing to the other Party during the
Term known or suspected commercially relevant infringement by a Third Party of
any of the Protiva Background Patents in any field and any known or suspected
infringement by a Third Party of any of the Protiva Background Patents in the
Agricultural Field of which such Party becomes aware and shall provide the other
Party with all evidence supporting or relating to such infringement in its
possession.
(b)    Protiva shall have the sole and exclusive right to initiate an
infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Protiva Background Patents, or to take
such other actions as Protiva, in its sole discretion, deems appropriate with
respect to such infringements or suspected infringements (“Background Patent
Infringement Action”). Protiva shall notify Licensee promptly after initiating
any Background Patent Infringement Action.
(c)    With respect to any Background Patent Infringement Action initiated on or
after the Effective Date directed to infringement occurring at least in part in
the Agricultural Field: (i) Licensee may join such Infringement Action as a
party if it has standing to do so (at its own cost and expense), may retain
counsel at its own cost and expense to provide advice to Licensee regarding such
Infringement Action, and may share all information regarding the Infringement
Action provided by Protiva with such counsel, and, if Licensee has joined such
Infringement Action, such counsel shall be permitted to attend meetings,
discussions, or other activities relating to the Infringement Action on behalf
of Licensee; and (ii) Provita agrees to give due consideration to any
recommendations or suggestions of Licensee in connection with the Infringement
Action, but shall not be obligated to implement or follow any such
recommendations or suggestions. After the Effective Date, Protiva shall not
enter into any settlement or compromise in connection with any Background Patent
Infringement Action that would eliminate, diminish, or otherwise modify any
right, title, or interest of the Licensee in any Protiva Intellectual Property
or that would require any payments, concessions,

16



--------------------------------------------------------------------------------




or otherwise bind the Licensee, without the Licensee’s prior written consent,
which consent shall not be unreasonably withheld; for the avoidance of doubt,
any settlement or compromise that permits continuation of Licensee’s rights in
and to Protiva Intellectual Property in the same manner and subject to the same
terms and conditions as set forth in this Agreement shall not require Licensee’s
prior consent. Licensee shall provide reasonable cooperation and assistance in
connection with a Background Patent Infringement Action initiated by Protiva
(including being joined as a party in such Background Patent Infringement
Action) at Protiva’s reasonable request and sole cost.
5.4    Third-Party Infringement of Protiva Project Patents.
(a)    Each Party shall promptly report in writing to the other Party during the
Term known or suspected commercially relevant infringement by a Third Party of
any of the Protiva Project Patents in any field and any known or suspected
infringement by a Third Party of any of the Protiva Project Patents in the
Agricultural Field of which such Party becomes aware and shall provide the other
Party with all evidence supporting or relating to such infringement in its
possession.
(b)    Protiva shall have the right, but not the obligation, to initiate an
infringement or other appropriate suit with respect to infringements or
suspected infringements of any of the Protiva Project Patents, or to take such
other actions as Protiva, in its sole discretion, deems appropriate with respect
to such infringements or suspected infringements (“Project Patent Infringement
Action”). If Protiva declines to commence a Project Patent Infringement Action
with respect to a particular actual or threatened infringement of any issued
patent within the Protiva Project Patents (an “Identified Infringement”) within
sixty (60) days following its receipt of a written request from Licensee that it
initiate a Project Patent Infringement Action with respect to such Identified
Infringement, or if Protiva otherwise fails to confirm that it will commence a
Project Patent Infringement Action with respect to such Identified Infringement
within such sixty (60) day period, then Licensee may thereafter commence a
Project Patent Infringement Action with respect to such Identified Infringement.
Licensee shall use reasonable best efforts to notify Protiva prior to initiating
any Project Patent Infringement Action and shall continue to inform Protiva of
the status of any Project Patent Infringement Action initiated by Licensee,
including by responding to Protiva’s reasonable requests for status reports,
providing drafts of substantive filings of Licensee prior to the due date for
such filings, and providing copies of substantive filings of any other party to
any such Project Patent Infringement Action promptly after receiving such
filings. If any monetary judgment or settlement is recovered in connection with
any Project Patent Infringement Action initiated by Licensee or Protiva in
accordance with this Section 5.4(b), then, after Licensee or Protiva, as
applicable, recoups actual costs and reasonable expenses associated with such
Project Patent Infringement Action, (i) then if the monetary judgment or
settlement is primarily attributable to infringement in the Agricultural Field,
Licensee shall be entitled to receive from the remainder an amount equal to all
direct damages attributable to infringement in the Agricultural Field awarded in
such judgment or payable under such settlement; Protiva shall then be entitled
to receive from the remainder after such payment to Licensee, if any, an amount
equal to all direct damages attributable to infringement outside of the
Agricultural Field awarded in such judgment or payable under such settlement;
and the balance, if any, remaining after such payments to Licensee and Protiva
shall be allocated and payable [***] to Licensee and [***] to Protiva; or (ii)
if the monetary judgment or settlement is primarily attributable to infringement
outside of the Agricultural Field,

17



--------------------------------------------------------------------------------




Protiva shall be entitled to receive from the remainder an amount equal to all
direct damages attributable to infringement outside of the Agricultural Field
awarded in such judgment or payable under such settlement, Licensee shall then
be entitled to receive from the remainder after such payment to Protiva, if any,
an amount equal to all direct damages attributable to infringement in the
Agricultural Field awarded in such judgment or payable under such settlement;
and the balance, if any, remaining after such payments to Protiva and Licensee
shall be allocated and payable [***] to Licensee and [***] to Protiva.
(c)    Protiva shall use reasonable best efforts to notify Licensee prior to
initiating any Project Patent Infringement Action and shall continue to inform
Licensee of the status of any Project Patent Infringement Action initiated by
Protiva, including by responding to Licensee’s reasonable requests for status
reports, providing drafts of substantive filings of Protiva prior to the due
date for such filings, and providing copies of substantive filings of any other
party to any such Infringement Action promptly after receiving such filings.
(d)    Each Party (as a “Non-Initiating Party”), with respect to a Project
Patent Infringement Action initiated by the other Party (as an “Initiating
Party”), may join such Infringement Action as a party if it has standing to do
so (at its own cost and expense), may retain counsel at its own cost and expense
to provide advice to the Non-Initiating Party regarding such Infringement
Action, and may share all information regarding the Infringement Action provided
by the Initiating Party with such counsel, and, if the Non-Initiating Party has
joined such Infringement Action, such counsel shall be permitted to attend
meetings, discussions, or other activities relating to the Infringement Action
on behalf of the Non-Initiating Party. The Initiating Party agrees to give due
consideration to any recommendations or suggestions of the Non-Initiating Party
in connection with a Project Patent Infringement Action, but shall not be
obligated to implement or follow any such recommendations or suggestions;
provided however, that the Initiating Party shall not enter into any settlement
or compromise in connection with a Project Patent Infringement Action that would
eliminate, diminish, or otherwise modify any right, title, or interest of the
Non-Initiating Party in any Protiva Intellectual Property or that would require
any payments, concessions, or otherwise bind the Non-Initiating Party, without
the Non-Initiating Party’s prior written consent, which consent shall not be
unreasonably withheld; for the avoidance of doubt, any settlement or compromise
that permits continuation of the Non-Initiating Party’s rights in and to Protiva
Intellectual Property in the same manner and subject to the same terms and
conditions as set forth in this Agreement shall not require the Non-Initiating
Party’s prior consent. The Non-Initiating Party shall provide reasonable
cooperation and assistance in connection with a Project Patent Infringement
Action initiated by the Initiating Party (including being joined as a party in
such Project Patent Infringement Action) at the Initiating Party’s reasonable
request and sole cost.
5.5    Defense of Claims Brought by Third Parties    . Each Party shall promptly
notify the other Party if it becomes aware of any claim that Licensee’s actual
use or practice of Compounds or Formulations within the Protiva Intellectual
Property, or Licensee’s methods of creating or using such Formulations or
Compounds, in connection with its exercise of its license under Section 2.1
infringes, misappropriates, or otherwise violates the intellectual property
rights of any Third Party in the Agricultural Field. In any such instance, the
Parties shall cooperate and shall mutually agree upon an appropriate course of
action; provided, however, that in the absence of any such agreement,

18



--------------------------------------------------------------------------------




(i) any such matter relating to Protiva Project Patents (such matter a “JRC
Protiva Project Infringement Matter”) shall be referred to the JRC to be
addressed in the manner set forth in the Option Agreement, and (ii) Protiva
shall have sole right to determine what action, if any, should be taken in
respect of Protiva Background Patents. Each Party shall provide to the other
Party copies of any notices it receives from Third Parties regarding any patent
nullity actions regarding the Protiva Background Patents or the Protiva Project
Patents, any declaratory judgment actions and any alleged infringement or
misappropriation of Third Party intellectual property rights arising out of
Licensee’s use or practice of the Protiva Intellectual Property in connection
with its exercise of its license under Section 2.1. Each Party shall be
responsible for its own costs incurred pursuant to this Section 5.5; provided,
however, that nothing in this Section 5.5 or elsewhere in this Agreement shall
be deemed to eliminate, reduce, or otherwise modify any liability or obligation
of Protiva in respect of the Protiva Intellectual Property or Licensee’s (or its
Sublicensees’) use or practice of the Protiva Intellectual Property in
connection with its exercise of its license under Section 2.1, including but not
limited to any such liability or obligation that may arise out of any
representation, warranty, or covenant made by Protiva under the Option Agreement
or any other Transaction Agreement; and provided further, however, that nothing
in this Section 5.5 shall be deemed to limit or eliminate a Party’s right to
defend actions initiated by a Third Party against such Party, except to the
extent such rights may be limited under any indemnification provisions
applicable to such actions.
5.6    Disclosures and Opt-In Rights Regarding Protiva Background Patents. If,
during the Term, Protiva decides not to pay the maintenance fee, annuity fee, or
similar fee due on any Protiva Background Patent or decides to abandon or
discontinue prosecution of any Protiva Background Patent (each a “Proposed
Abandonment”) and if (a) such Proposed Abandonment will not be accompanied by
the proper filing of a continuation or continuation-in-part application for a
Protiva Background Patent and (b) there will be no remaining Protiva Background
Patent in the same country or jurisdiction in which the abandoned or
discontinued Protiva Background Patent was filed that will substantially
maintain the value of Licensee’s exclusive license under the Protiva Background
Patents in the Agricultural Field, Protiva shall notify Licensee at least sixty
(60) days in advance of any applicable administrative deadline, maintenance fee
due date, or response date after or upon which such Protiva Background Patent
will be or become abandoned or trigger a similar loss of rights in jurisdictions
other than the United States (the “Response Deadline”), such notice to include
the Response Deadline. Upon written request of Licensee, Protiva shall promptly
assign to Licensee all of its right, title, and interest in and to such Protiva
Background Patent unless (x) such Protiva Background Patent is assigned to a
Third Party who takes all steps necessary to prevent the Proposed Abandonment
and (y) Licensee retains its license to such Protiva Background Patent on the
terms and conditions set forth in this Agreement; Protiva shall thereafter have
no further right, title, or interest in or to such Protiva Background Patent,
except that Protiva shall thereafter have a perpetual, fully paid-up,
non-exclusive right and license under such Protiva Background Patent for all
uses in the Protiva Field. To the extent necessary or appropriate to prevent the
abandonment or similar loss of rights of a Protiva Background Patent assigned or
to be assigned to Licensee, Protiva shall take such other steps (including
submission of filings or payments on behalf of Licensee or Monsanto) that are
reasonably requested by Licensee (or Monsanto), at Licensee’s (or Monsanto’s)
sole cost and expense.

19



--------------------------------------------------------------------------------




5.7    Joint Research Committee Oversight. From and after termination of the
Option Agreement, then until the disbandment of the JRC by unanimous vote of the
JRC at any time after expiration of the last to expire Valid Claim of a Protiva
Project Patent or a Joint Project Patent, the JRC shall remain in existence and
shall perform the functions described in this Agreement and any other
Transaction Agreements according to the general processes and procedures set out
in the Option Agreement (as such processes and procedures may be modified by the
unanimous vote of the JRC). For the avoidance of doubt, the JRC’s oversight of
Protiva Project Patents shall terminate if this Agreement terminates.
ARTICLE VI –    CONFIDENTIAL INFORMATION AND PUBLICITY
6.1    Non-Disclosure of Confidential Information    . Each Party agrees that,
for itself and its Affiliates, until the first to occur of (i) [***] or (ii)
[***], a Receiving Party shall maintain all Confidential Information of the
Disclosing Party in strict confidence and shall not (a) disclose Confidential
Information to any third party without the prior written consent of the
Disclosing Party, except for disclosures expressly permitted below or (b) use
Confidential Information for any purpose except those explicitly licensed or
otherwise authorized or permitted by this Agreement or any other Transaction
Agreement.
6.2    Exceptions    . The obligations in Section 6.1 will not apply with
respect to any portion of the Confidential Information that the Receiving Party
can show by competent proof: (i) was known to the Receiving Party or its
Affiliates, without any obligation to keep it confidential or any restriction on
its use, prior to disclosure by the Disclosing Party; (ii) is subsequently
disclosed to the Receiving Party or its Affiliates by a Third Party lawfully in
possession thereof and without any obligation to keep it confidential or any
restriction on its use; (iii) is or otherwise becomes generally available to the
public or enters the public domain, either before or after it is disclosed to
the Receiving Party and such public availability is not the result, directly or
indirectly, of any fault of, or improper taking, use or disclosure by, the
Receiving Party or its Affiliates or anyone working in concert or participation
with the Receiving Party or its Affiliates; or (iv) has been independently
developed by employees or contractors of the Receiving Party or its Affiliates
without the aid, application or use of Confidential Information of the
Disclosing Party. Specific Confidential Information disclosed by a Disclosing
Party will not be deemed to be within any exceptions set forth in (i), (ii), or
(iii) above merely because it is embraced by more general information to which
one or more of those exceptions may apply and provided further that no
combination of information shall be deemed to be within any such exceptions
unless the combination itself and its principle of operation are within the
public domain. Even though Confidential Information may be within one of the
exceptions described in the preceding sentence, the Receiving Party shall not
disclose to third parties that the excepted Confidential Information was
received from the Disclosing Party.
6.3    Permitted Uses. Confidential Information of a Disclosing Party may be
used by the Receiving Party in the performance of its obligations under any
Transaction Agreement, as otherwise expressly authorized in any Transaction
Agreement or as expressly authorized by the Disclosing Party in writing.
Confidential Information that is Protiva Intellectual Property may be used by
Licensee subject to and in accordance with the provisions of this Agreement
applicable to Licensee’s license to Protiva Intellectual Property. Licensee
shall take steps to maintain the confidentiality of

20



--------------------------------------------------------------------------------




such Confidential Information that are consistent with the steps it takes to
maintain the confidentiality of its own most-valuable confidential information,
but in no event less than commercially reasonable steps; provided, however, that
nothing in this Agreement shall be deemed to eliminate, restrict, or otherwise
limit Licensee’s license to use such Confidential Information in accordance with
the terms and conditions of this Agreement, even if such use may result,
directly or indirectly, in the disclosure of such Confidential Information, so
long as such disclosures are made in a manner than complies with Section 6.4
below.
6.4    Permitted Disclosures. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances: (i)
subject to the proviso below, by any Party hereto, in order to comply with
applicable non-patent law (including any securities law or regulation or the
rules of a securities exchange in a relevant jurisdiction) and with judicial
process, if based on the reasonable advice of the Receiving Party’s counsel,
such disclosure is necessary for such compliance; (ii) subject to the proviso
below, by any Party hereto, in connection with prosecuting or defending
litigation; (iii) by any Party hereto, in connection with filing and prosecuting
Protiva Project Patents and Joint Project Patents only in a manner that complies
with such Party’s rights and obligations in connection with such matters as set
out in the Transaction Agreements; (iv) subject to the proviso below, by
Licensee, its Sublicensees, or their sublicensees in connection with any legal
or regulatory requirements related to the development, sale, offer for sale, use
or manufacture of commercial products (or potential commercial products) that
use or employ Protiva Intellectual Property, such as labeling requirements,
disclosures in connection with obtaining regulatory approvals, and the like, so
long as the discovery, development, use, manufacture, and commercialization of
such products has been and is performed in a manner that complies with the terms
and conditions of Licensee’s license to such Protiva Intellectual Property and
reasonable steps shall be taken to maintain the confidentiality of said
Confidential Information even when disclosed for legal or regulatory purposes;
(v) subject to the proviso below, by the Licensee, to its Affiliates, permitted
acquirers or assignees under the Transaction Agreements and its or any of their
research collaborators, subcontractors, lenders (but, with respect to lenders,
only Confidential Information related to the terms and conditions of the
Transaction Agreements and financial information related thereto), and each of
the Licensee’s and its Affiliates’ respective directors, employees, contractors
and agents; and (vi) subject to the proviso below, by Protiva, to its
Affiliates, permitted acquirers or assignees under the Transaction Agreements
and its or any of their research collaborators, subcontractors, lenders (but,
with respect to lenders, only Confidential Information related to the terms and
conditions of the Transaction Agreements and financial information related
thereto), and Protiva’s and its Affiliates’ respective directors, employees,
contractors and agents, provided, that (a) with respect to clause (i), (ii) and
(iv) where legally permissible, (1) the Receiving Party shall notify the
Disclosing Party of the Receiving Party’s intent to make any disclosure pursuant
thereto sufficiently prior to making such disclosure so as to allow the
Disclosing Party adequate time to take whatever action it may deem appropriate
to protect the confidentiality of the information to be disclosed, and (2)
consistent with applicable law or regulation, the Disclosing Party shall have
the right to suggest reasonable changes to the disclosure to protect its
interests and the Receiving Party shall not unreasonably refuse to include such
changes in its disclosure, and (b) with respect to clause (v) and (vi), each
Person to whom Confidential Information is disclosed must be bound prior to
disclosure by confidentiality and non-use restrictions at least as restrictive
as those contained

21



--------------------------------------------------------------------------------




in this Agreement (other than investment bankers, investors and lenders, who
must be bound prior to disclosure by commercially reasonable obligations of
confidentiality).
ARTICLE VII –    INDEMNIFICATION AND INSURANCE
7.1    Protiva Indemnification    . Protiva agrees to indemnify Licensee and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Licensee Indemnitees”)
against and to hold each of them harmless from any and all losses, costs,
damages, fees or expenses (“Losses”) actually incurred or suffered by an
Licensee Indemnitee to the extent arising out of or in connection with any
claim, suit, demand, investigation or proceeding brought by a Third Party based
on any breach of any representation, warranty or covenant by Protiva under this
Agreement or Protiva’s gross negligence or willful misconduct. The foregoing
indemnification shall not apply to the extent that any Losses are due to (a) a
breach of any of Licensee’s representations, warranties, covenants and/or
obligations under this Agreement or (b) Licensee’s gross negligence or willful
misconduct.
7.2    Licensee Indemnification. Licensee agrees to indemnify Protiva and its
Affiliates, and their respective agents, directors, officers, employees,
representatives, successors and permitted assigns (the “Protiva Indemnitees”)
against and to hold each of them harmless from any and all Losses actually
incurred or suffered by a Protiva Indemnitee to the extent arising out of or in
connection with (a) any claim, suit, demand, investigation or proceeding brought
by a Third Party based on (i) any breach of any representation, warranty or
covenant by Licensee under this Agreement, or (ii) Licensee’s gross negligence
or willful misconduct, or (b) a Third Party’s direct damages resulting from any
development or Commercialization of any Product or products or processes that
use or employ Protiva Intellectual Property. In addition to the limitations set
forth in the preceding sentence, the foregoing indemnification obligations shall
not apply to the extent that any Losses are due to (x) a breach of any of
Protiva’s representations, warranties, covenants and/or obligations under this
Agreement, (y) Protiva’s gross negligence or willful misconduct, or (z) any of
the following occurring prior to or at Closing: (A) any breach of any
representation, warranty or covenant by Licensee under this Agreement; (B)
Licensee’s gross negligence or willful misconduct; or (C) a breach of any of
Protiva’s representations, warranties, or covenants directed to Protiva
Intellectual Property or the Protiva License under the Option Agreement.
7.3    Tender of Defense; Counsel    . Any Person (the “Indemnified Party”)
seeking indemnification under Article VII agrees to give prompt notice in
writing to the other Party (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any action by any third party (a “Third Party
Claim”) in respect of which indemnity may be sought under such section. Such
notice shall set forth in reasonable detail such Third Party Claim and the basis
for indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have materially and adversely prejudiced the
Indemnifying Party. The Indemnifying Party shall be entitled to participate in
the defense of any Third Party Claim and shall, upon its written confirmation of
its obligation to indemnify the Indemnified Party in accordance with this
Article VII, be entitled to control and appoint lead counsel reasonably
satisfactory to the Indemnified Party for such defense by written notice to the
Indemnified

22



--------------------------------------------------------------------------------




Party within twenty (20) calendar days after the Indemnifying Party has received
notice of the Third Party Claim, in each case at its own expense; provided,
however, that the Indemnifying Party must conduct the defense of the Third Party
Claim actively and diligently thereafter in order to preserve its rights in this
regard. The Indemnifying Party shall not be entitled to assume or maintain
control of the defense of any Third Party Claim and shall pay the fees and
expenses of one counsel retained by the Indemnified Party if: (a) the Third
Party Claim relates to or arises in connection with any criminal proceeding,
action, indictment or allegation, (b) the Third Party Claim seeks an injunction
or equitable relief against a Indemnified Party or any of its Affiliates, or (c)
the Indemnifying Party has failed or is failing to prosecute or defend
vigorously the Third Party Claim. Each Indemnified Party shall obtain the prior
written consent of the Indemnifying Party, such consent not to be unreasonably
withheld, delayed or conditioned, before entering into any settlement of a Third
Party Claim. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to enter into or approve any settlement of a Third Party Claim without
the consent of the Indemnified Party (which may be withheld in its sole
discretion), if the settlement (a) does not expressly unconditionally release
all applicable Indemnified Parties and their Affiliates from all Liabilities
with respect to such Third Party Claim or (b) imposes injunctive or other
equitable relief against the Indemnified Party or any of its Affiliates, (c)
involves any admission of criminal or similar liability, or (d) involves any
monetary damages that may not be fully covered by the Indemnifying Party. In the
event that the Indemnifying Party fails to assume the defense of the Third Party
Claim in accordance with this Section 7.3, (a) the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably may deem appropriate,
and (b) the Indemnifying Party will remain responsible for any Losses of the
Indemnified Party as a result of such Third Party Claim. In circumstances where
the Indemnifying Party is controlling the defense of a Third Party Claim in
accordance with this Section 7.3, the Indemnified Party shall be entitled to
participate in the defense of any Third Party Claim and to employ separate
counsel of its choice for such purpose, in which case the fees and expenses of
such separate counsel shall be borne by such Indemnified Party. Notwithstanding
anything herein to the contrary, in circumstances where there is a conflict of
interest that would reasonably make it inappropriate under applicable standards
of professional conduct to have common counsel for the Indemnifying Party and
the Indemnified Party, the Indemnified Party shall be entitled to employ
separate counsel, that is reasonably acceptable to the Indemnifying Party, and
the Indemnifying Party shall pay the reasonable fees and expenses of such
separate counsel. Each Party shall cooperate, and cause their respective
Affiliates to cooperate in all reasonable respects, in the defense or
prosecution of any Third Party Claim and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith.
7.4    Insurance. Each Party shall maintain insurance, including product
liability insurance, with respect to its activities under this Agreement
regarding Products in such amount as such Party customarily maintains with
respect to similar activities for its other products. Each Party shall maintain
such insurance for so long as it continues its activities under this Agreement,
and thereafter for so long as such Party customarily maintains insurance for
itself covering similar activities for its other products. Notwithstanding the
foregoing, the Parties agree that during such time that Licensee is an Affiliate
of Protiva, Licensee shall have satisfied its obligations under this Section 7.4
provided it is covered by Protiva’s existing insurance policies.

23



--------------------------------------------------------------------------------




ARTICLE VIII –    TERM AND TERMINATION
8.1    Term    . The term of this Agreement (the “Term”) shall begin on the
Original Effective Date and, unless terminated earlier as provided herein, shall
continue in perpetuity.
8.2    Termination for Material Breach    . In the event of a material breach of
this Agreement by Licensee, Protiva may provide notice to Licensee setting forth
the nature of the breach and a description of the facts underlying the breach
sufficient to identify the breach. If Licensee has not cured such breach or
proposed a reasonably satisfactory plan to cure or otherwise remedy such breach
within ninety (90) days from the date of receipt of such notice of breach,
Protiva may provide a notice of termination to Licensee and this Agreement shall
terminate ninety (90) days after such notice of termination unless the breach is
cured to the reasonable satisfaction of Protiva or unless Licensee has begun to
implement a reasonably satisfactory plan to cure or otherwise remedy such breach
within ninety (90) days from the receipt of such notice of termination.
Notwithstanding the foregoing, or any termination of Licensee’s license pursuant
to Section 8.4 below, with respect to any sublicense entered into by Licensee
for which the Sublicensee is not the cause of the material breach that resulted
in the termination of this Agreement, then upon the assignment to Protiva of all
rights of Licensee under such sublicense, Protiva shall assume those obligations
of Licensee to such Sublicensee under such sublicense that are within the scope
of Protiva’s obligations to Licensee under this Agreement; all other obligations
to the Sublicensee under such sublicense, and all liabilities of Licensee to
such Sublicensee, shall remain the sole and exclusive obligations and
liabilities of Protiva, and nothing in this Section 8.2 shall be deemed to
expand, increase, or otherwise modify Protiva’s obligations or liabilities under
this Agreement.
8.3    Challenges of Protiva’s Patents. If Licensee or any of its Affiliates
shall (a) commence or participate in any action or proceeding (including any
patent opposition or re-examination proceeding), or otherwise assert in writing
any claim, challenging or denying the validity of any of the Protiva Background
Patents or Protiva Project Patents or any claim thereof or (b) actively assist
any other Person in bringing or prosecuting any action or proceeding (including
any patent opposition or re-examination proceeding) challenging or denying the
validity of such Patents or any claim thereof, Protiva will have the right to
give notice to Licensee (which notice must be given, if at all, within ninety
(90) days after Arbutus’s CEO first learns of the foregoing) that the licenses
granted by Protiva to such Patent will terminate in ninety (90) days following
such notice, and, unless Licensee and/or its Affiliate, as applicable, withdraws
or causes to be withdrawn all such challenge(s) within such ninety-day period,
such licenses will so terminate.
8.4    Rights in Bankruptcy. Each Party (the “Insolvent Party”) shall promptly
notify the other Party (the “Solvent Party”) in writing upon the initiation of
any proceeding in bankruptcy, reorganization, dissolution, liquidation or
arrangement for the appointment of a receiver or trustee to take possession of
the assets of the Insolvent Party or similar proceeding under the law for
release of creditors by or against the Insolvent Party or if the Insolvent Party
shall make a general assignment for the benefit of its creditors. To the extent
permitted by Applicable Law, if the applicable circumstances described above
shall have continued for ninety (90) days undismissed, unstayed, unbonded and
undischarged, the Solvent Party may terminate this Agreement upon written notice
to the Insolvent Party at any time. If Protiva is the Insolvent Party, the
rights and remedies granted

24



--------------------------------------------------------------------------------




to Licensee (as the Solvent Party) pursuant to this Section 8.4 shall be in
addition to, and not in lieu of, Licensee’s rights and remedies under Section
2.4 above.
8.5    Consequences of Termination; Survival.
(a)    In the event this Agreement is properly terminated in accordance with its
terms, then except as provided in the Protiva-Monsanto Services Agreement,
Licensee’s rights and licenses under the Protiva Intellectual Property shall
terminate upon the effective date of such termination. Termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to or
upon such expiration or termination and the provisions of ARTICLE I –
(Definitions), ARTICLE VI – (Confidential Information), ARTICLE VII –
(Indemnification), and ARTICLE IX – (Miscellaneous) shall survive any expiration
or termination of this Agreement.
(b)    Notwithstanding anything to the contrary contained in this Agreement, if
it is determined that Protiva has breached its representation and warranty in
Section 9.1(b)(iii), Licensee’s sole and exclusive remedy shall be to require
Arbutus or its Affiliate, as applicable, to grant to Licensee a license under
its Patents or Know-How for all purposes in the Agricultural Field and such
Patents and/or Know-How shall thereafter be included within Protiva Intellectual
Property for all purpose of this Agreement; provided, however, that the
foregoing shall not be deemed to limit, eliminate or otherwise modify Protiva’s
obligations under Section 7.1 to indemnify any Licensee Indemnitee against or
hold any Licensee Indemnitee harmless in respect of any Losses actually incurred
or suffered by a Licensee Indemnitee arising out of or in connection with any
claim, suit, demand, investigation or proceeding brought by UBC or any other
Third Party based on any breach of any representation, warranty or covenant by
Protiva under this Agreement, including Section 9.1(b)(vi), even if or to the
extent such Losses may also arise out Protiva’s breach of Section 9.1(b)(iii).
Furthermore, omission from the Technology Transfer Compound List of any Compound
or Formulation that was provided or created by Protiva or its Affiliate in
connection with the Research Program shall not be deemed to limit or eliminate
Licensee’s rights under the second sentence of Section 2.1 with respect to such
Compound or Formulation.
8.6    Remedies. The Parties acknowledge and agree that, in the event of a
breach or a threatened breach by either Party of this Agreement for which it
will have no adequate remedy at law, the other Party may suffer irreparable
damage and, accordingly, shall be entitled to injunctive and other equitable
remedies to prevent or restrain such breach or threatened breach, in addition to
any other remedy they might have at law or at equity. In the event of a breach
or threatened breach by a Party of any such provision, the other Party shall be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which the other Party may be entitled in law or equity.
ARTICLE IX –    MISCELLANEOUS
9.1    Representations and Warranties    .
(a)    Mutual Representations and Warranties by Protiva and Licensee.

25



--------------------------------------------------------------------------------




(i)    Each Party hereby represents and warrants to the other Party as of the
Original Effective Date:
(a)    It is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation, and has all necessary power and
authority to conduct its business in the manner in which it is currently being
conducted, to own and use its assets in the manner in which its assets are
currently owned and used, and to enter into and perform its obligations under
this Agreement.
(b)    The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of such Party and its Board of
Directors and no consent, approval, order or authorization of, or registration,
declaration or filing with any Third Party or Governmental Authority is
necessary for the execution, delivery or performance of this Agreement.
(c)    This Agreement constitutes the legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms, subject to
(A) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (B) rules of law governing specific performance,
injunctive relief and other equitable remedies.
(d)    It has never approved or commenced any proceeding, or made any election
contemplating, the winding up or cessation of its business or affairs or the
assignment of material assets for the benefit of creditors. To such Party’s
knowledge, no such proceeding is pending or threatened.
(ii)    Each Party acknowledges and agrees that the other Party has not made any
representation or warranty under this Agreement that it has or can provide all
the rights that are necessary or useful to Research, Develop or Commercialize a
Product; provided, however, that nothing in this Section 9.1(a)(ii) or elsewhere
in this Agreement shall be deemed to eliminate, reduce, or otherwise modify any
liability or obligation of Protiva or Licensee that may arise out of any
representation, warranty, or covenant made by Protiva or Licensee under the
Option Agreement or any other Transaction Agreement.
(iii)    Each Party represents and warrants to the other Party that as of the
Original Effective Date and as of Closing it has the right to grant to such
other Party, its Affiliates and Sublicensees the licenses granted hereunder and
has not granted any conflicting rights to any other Person.
(b)    Protiva Representations, Warranties, and Covenants. Protiva hereby
represents, warrants, and covenants to Licensee that:
(i)    To Protiva’s Knowledge, except as set forth on Schedule 9.1(b), the
conception, development and reduction to practice of the Protiva Intellectual
Property licensed to Licensee under the Original License did not constitute or
involve the infringement, misappropriation,

26



--------------------------------------------------------------------------------




or other violation of trade secrets or other rights (including intellectual
property rights) or property related to polynucleotide delivery in biological
systems of any Person anywhere in the Territory.
(ii)    If a Compound or Formulation was provided or created by Protiva or its
Affiliate in connection with the Research Program, the use and employment of
which as contemplated by the Research Program or the Original License (including
but not limited to in connection with the development, Manufacture, or
Commercialization of any Product or the development, manufacture, or
commercialization of any other product or process that uses or employs Protiva
Intellectual Property) would, to the Knowledge of Protiva, infringe upon or
misappropriate or otherwise violate the Intellectual Property of any Third
Party, then Protiva promptly (and, in any event, prior to or contemporaneously
with providing such Compound or Formulation to Monsanto under the
Protiva-Monsanto Services Agreement) provided written notice thereof to the JRC;
(iii)    Except for the Tekmira Patents, as of the Original Effective Date,
neither Tekmira nor any of its Affiliates (other than Protiva) owned or
Controlled (including by joint ownership) any Patents or Know-How relevant to or
useful in the composition, formulation, or manufacture of Compounds and/or
Formulations and their use in the Agricultural Field;
(iv)    Neither Protiva nor any of its Affiliates has assigned, transferred,
conveyed or otherwise encumbered its right, title and interest in the Protiva
Intellectual Property in a manner that conflicts with any rights granted to
Licensee hereunder;
(v)    In the provision of Services under the Original License, and except as
disclosed in accordance with Section 9.1(b)(ii) above, Protiva did not Knowingly
infringe, misappropriate, or otherwise violate any trade secrets or other rights
(including intellectual property rights) or property of any Person anywhere in
the Territory;
(vi)    No Compound or Formulation: (i) that was provided or created by Protiva
or its Affiliate in connection with the Research Program and that is identified,
or required to be identified, on the Technology Transfer Compound List to be
provided to Licensee pursuant to the Technology Transfer or (ii) that was or is
delivered, disclosed or otherwise provided to Licensee in the performance of the
Technology Transfer, or the use and employment any Compound or Formulation
described in item (i) or (ii) above as contemplated by the Original License
(including but not limited to in connection with the development, Manufacture,
or Commercialization of any Product or the development, manufacture, or
commercialization of any other product or process that uses or employs Protiva
Intellectual Property), will infringe, misappropriate or otherwise violate any
UBC IP; and
(vii)    During the Term, neither Arbutus nor any of its Affiliates will grant a
license, sublicense or other right, title, or interest in or to any Patents or
Know-How it owns or Controls (including by joint ownership) as of the Original
Effective Date to any Third Party for use in the Agricultural Field.
(viii)    Notwithstanding Sections 9.1(b)(i) and 9.1(b)(v) above, Licensee
agrees and acknowledges that Protiva makes no representation, warranty or
covenant regarding whether any

27



--------------------------------------------------------------------------------




nucleic acid molecules provided by Monsanto and used by Protiva in the
performance of the Research Plan, or used by Licensee in connection with the
development, Manufacture, or Commercialization of any Product or the
development, manufacture, or commercialization of any other product or process
that uses or employs Protiva Intellectual Property infringe, misappropriate, or
otherwise violate the trade secrets or other rights (including intellectual
property rights) or property of any Person anywhere in the Territory.
(c)    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR THE ORIGINAL LICENSE, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTY OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO
THE OTHER PARTY WITH RESPECT TO ANY INTELLECTUAL PROPERTY, PRODUCTS, GOODS,
RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT OR THE ORIGINAL LICENSE AND
HEREBY DISCLAIMS ALL IMPLIED CONDITIONS, REPRESENTATIONS, AND WARRANTIES,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT OR VALIDITY OF PATENT RIGHTS WITH RESPECT
TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION
OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY
PRODUCT PURSUANT TO THIS AGREEMENT SHALL BE SUCCESSFUL OR THAT ANY PARTICULAR
SALES LEVEL WITH RESPECT TO ANY SUCH PRODUCT SHALL BE ACHIEVED. Nothing in this
Section 9.1(c) or elsewhere in this Agreement or the Original License shall be
deemed to eliminate, reduce, or otherwise modify any liability or obligation of
Protiva or Licensee that may arise out of any representation, warranty, or
covenant made by Protiva or Licensee under the Option Agreement or any other
Transaction Agreement.
9.2    Force Majeure    . Except with respect to payment obligations, a Party
shall neither be held liable or responsible to any other Party, nor be deemed to
have defaulted under or breached this Agreement, for failure or delay in
fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party, including fire, floods, embargoes,
power shortage or failure, acts of war (whether war be declared or not),
insurrections, riots, terrorism, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or any acts, omissions or delays in acting by
any Governmental Authority or any other Party, and such affected Party promptly
begins performing under this Agreement once such causes have been removed.
9.3    Consequential Damages    . UNDER NO CIRCUMSTANCES WILL ANY PARTY BE
LIABLE TO ANY OTHER PARTY WITH RESPECT TO THE PROVISION OF THE SERVICES
HEREUNDER OR UNDER THE ORIGINAL LICENSE FOR ANY CONSEQUENTIAL, INDIRECT,
SPECIAL, PUNITIVE, INCIDENTAL OR SIMILAR DAMAGES, WHETHER FORESEEABLE OR
UNFORESEEABLE AND REGARDLESS OF THE CAUSE OF ACTION FROM WHICH THEY ARISE,
INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LOSS OF GOODWILL OR LOST PROFITS, EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OCCURRING. NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 9.3 IS INTENDED TO OR SHALL LIMIT OR

28



--------------------------------------------------------------------------------




RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR DAMAGES AVAILABLE FOR A
PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE VI OR ANY DAMAGES THAT
MAY BE AVAILABLE TO A PARTY AS A RESULT OF ANOTHER PARTY’S BREACH OF ITS
OBLIGATIONS UNDER ANY OTHER TRANSACTION AGREEMENT, SUBJECT TO THE LIMITATIONS
SET FORTH THEREIN.
9.4    Assignment. Licensee may freely assign its rights and obligations
hereunder to Monsanto or Monsanto Canada upon or at any time after the Closing
so long as Monsanto or Monsanto Canada, as the case may be, expressly assumes in
writing Licensee’s rights and obligations herein. Protiva may not assign or
otherwise transfer this Agreement or any of its rights and obligations under
this Agreement at any time without the prior written consent of Monsanto. Any
purported transfer or assignment in contravention of this Section 9.4 shall, at
the option of the non-assigning Party, be null and void and of no effect. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their permitted successors and assigns. No assignment by Protiva or any of its
Affiliates of any right, title, or interest in or to the Protiva Intellectual
Property shall extinguish, limit, or otherwise modify any rights granted to
Licensee in or to such Protiva Intellectual Property, or the exclusivity of such
rights.
9.5    Notices    .
Notices to Licensee shall be addressed to:
Protiva Agricultural Development Company Inc.
c/o Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attention: Technology Alliances Lead


With copies to:


Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167
Attention: Deputy General Counsel, Intellectual Property


Bryan Cave LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, Missouri 63102
Attn: C. Brendan Johnson
Facsimile No.: (314) 552-8438


Notices to Protiva shall be addressed to:
Protiva Pharmaceuticals Corporation
100-8900 Glenlyon Parkway


29



--------------------------------------------------------------------------------




Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
Notices to Arbutus shall be addressed to:
Arbutus Biopharma Corporation
100-8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention: President & CEO
Facsimile No.: (604) 630-5103
In each case with copy to:
Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019
Attention:    R. King Milling
Facsimile No.: (212) 506-5151
Either Party may change its address by giving notice to the other Party in the
manner provided in this Section 9.5. Any notice required or provided for by the
terms of this Agreement shall be in writing and shall be (a) sent by certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
international express courier service, or (c) sent by facsimile transmission,
with a copy by regular mail. The effective date of the notice shall be the
actual date of receipt by the Receiving Party.
9.6    Independent Contractors    . It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either Party
to act as the agent for the other Party.
9.7    Governing Law; Jurisdiction. This Agreement shall be governed and
interpreted in accordance with the substantive laws of the State of New York,
excluding its conflicts of laws principles. In the event any action shall be
brought to enforce or interpret the terms of this Agreement, the Parties agree
that such action will be brought in the State or Federal courts located in New
York, New York. Each of the Parties hereby irrevocably submits with regard to
any action or proceeding for itself and in respect to its property, generally
and unconditionally, to the nonexclusive jurisdiction of the aforesaid courts.
Each of the Parties hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted

30



--------------------------------------------------------------------------------




by Applicable Law, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
9.8    Severability    . In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of the relevant jurisdiction, the validity
of the remaining provisions shall not be affected and the rights and obligations
of the Parties shall be construed and enforced as if the Agreement did not
contain the particular provisions held to be unenforceable, provided that the
Parties shall negotiate in good faith a modification of this Agreement with a
view to revising this Agreement in a manner which reflects, as closely as is
reasonably practicable, the commercial terms of this Agreement as originally
signed.
9.9    No Implied Waivers    . The waiver by either Party of a breach or default
of any provision of this Agreement by the other Party shall not be construed as
a waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.
9.10    Headings. The headings of articles and sections contained this Agreement
are intended solely for convenience and ease of reference and do not constitute
any part of this Agreement, or have any effect on its interpretation or
construction.
9.11    Entire Agreement; Amendment    . This Agreement (along with the
attachments) and the other Transaction Agreements (as amended as of the
Effective Date) contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof and, except as provided in Section 9.16
below, supersede and replace any and all previous arrangements and
understandings, whether oral or written, between the Parties with respect to the
subject matter hereof and thereof. This Agreement (including the attachments
hereto) may be amended only by a writing signed by each of the Parties.
9.12    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.
9.13    No Third-Party Beneficiaries. Except as expressly contemplated herein,
no Third Party, including any employee of any Party to this Agreement, shall
have or acquire any rights by reason of this Agreement.
9.14    Further Assurances. Each Party shall provide such further documents or
instruments required by the other Party as may be reasonably necessary or
desirable to give effect to the purpose of this Agreement and carry out its
provisions.
9.15    Performance by Affiliates    . Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain

31



--------------------------------------------------------------------------------




rights herein; provided that each such Affiliate shall be bound by the
corresponding obligations of such Party and the relevant Party shall remain
liable hereunder for the prompt payment and performance of all their respective
obligations hereunder.
9.16    Effect of Amendment. Nothing in this Agreement shall be deemed to
eliminate or modify any rights or obligations of the Parties under the Original
License that had accrued prior to the Effective Date, including any obligations
in respect of any election under subsection 85(1) of the Tax Act made pursuant
to the Original License, it being understood and agreed by the Parties that the
terms and conditions of this Agreement are effective from and after the
Effective Date.
9.17    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
[Signature Page Follows]
IN WITNESS WHEREOF, Licensee and Protiva have set their hands to this License
and Services Agreement as of the date first written above.
PROTIVA AGRICULTURAL DEVELOPMENT COMPANY, INC.
By: /s/Bruce Cousins
Name: Bruce Cousins
Title: Executive Vice President and CFO
ARBUTUS BIOPHARMA CORPORATION

By:    /s/Bruce Cousins
Name:    Bruce Cousins     
Title:    Executive Vice President and CFO


PROTIVA BIOTHERAPEUTICS INC.

By:    /s/Bruce Cousins    
Name:     Bruce Cousins
Title:    Executive Vice President and CFO



32



--------------------------------------------------------------------------------




EXHIBIT A
[***]


